DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed March 1, 2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.
Claims 4-11, 14, 21-23, 27 and 29-30 are cancelled.
Claim 12 is currently amended.
Claims 1-3 are withdrawn.
Claims 31-32 are new.
Claims 1-3, 12-13, 15-20, 24-26, 28 and 31-32 are pending.
Claims 12-13, 15-20, 24-26, 28 and 31-32 are examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claim 30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the cancellation of claim 30.

The rejection of claims 12-20, 24, 26-28 and 30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of the amendment of claim 12.

The rejection of claims 12-20, 24, 26-28 and 30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement, is withdrawn in light of the amendment of claim 12.

Duplicate Claim Warning
Applicant is advised that should claim 16 be found allowable, claim 32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-13, 15-20, 24-26, 28 and 31-32 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Multani et al. (Loss of an MDR transporter in compact stalks of maize br2 and sorghum dw3 mutants. Science. 2003 Oct 3;302(5642):81-4) and Xing et al. (A rare SNP mutation in Brachytic2 moderately reduces plant height and increases yield potential in maize. J. Exp. Bot. 2015 Jul;66(13):3791-802. Epub 2015 Apr 28) in view of Zhu et al. (Efficiency and Inheritance of Targeted Mutagenesis in Maize Using CRISPR-Cas9. J. Gent. Genomics. 2016 Jan 20;43(1):25-36. Epub 2015 Dec 21), and further in view of Endo et al. (Efficient targeted mutagenesis of rice and tobacco genomes using Cpf1 from Francisella novicida. Sci. Rep. 2016 Dec 1;6:38169). 
Claim 12 as currently amended is drawn to a method for producing a semi-dwarf corn plant with increased stalk diameter, the method comprising:
a. providing to a corn cell a guide RNA that recognizes a target site in a BR2 gene in the corn cell, wherein the guide RNA acts in association with a CRISPR-based RNA-guided nuclease that creates a strand break at the target site which results in an edited br2 mutant allele, wherein the CRISPR-based RNA-guided nuclease is capable of binding to a protospacer adjacent motif (PAM) for Cas9 or Cpf1;
b. generating a corn plant from the corn cell; and
c. selecting the corn plant exhibiting semi-dwarf phenotype and increased stalk diameter relative to a non-edited control corn plant.
Claim 13 is drawn to the method of claim 12, further comprising integrating into the strand break a sequence, wherein the strand break is a double-stranded break.
Claim 15 is drawn to the method of claim 13, wherein the sequence is a single thymine nucleobase inserted between nucleotide number 5420 and 5421 according to the BR2 open reading frame.
Claim 16 is drawn to the method of claim 12, wherein the target site comprises a sequence selected from the group consisting of SEQ ID NOs: 7-17.
Claim 17 is drawn to the method of claim 16, wherein the guide RNA comprises a sequence coded by SEQ ID NO:6.
Claim 18 is drawn to the method of claim 12, wherein the corn plant exhibiting semi- dwarf phenotype is heterozygous for the BR2 gene.
Claim 19 is drawn to the method of claim 18, wherein the corn plant exhibiting semi-dwarf phenotype comprises a native BR2 mutant allele.
Claim 20 is drawn to the method of claim 19, wherein the native BR2 mutant allele is br2-MX.
Claim 24 is drawn to the method of claim 12, wherein said target site is in a BR2 gene region selected from the group consisting of Exon 1, Exon 2, Exon 3, Exon 4, Exon 5, 3’UTR, 5’UTR, Intron 1, Intron 2, Intron 3, and Intron 4.
Claim 25 is drawn to the method of claim 12, wherein said CRISPR based RNA-guided nuclease is Cas9.
Claim 26 is drawn to the method of claim 12, wherein said CRISPR based RNA-guided nuclease is Cpf1.
Claim 28 is drawn to the method of claim 12, wherein said semi-dwarf corn plant comprises one or more insertions, deletions, substitutions, or inversions in said BR2 gene.
New claim 31 is drawn to the method of claim 12, wherein the PAM has the DNA sequence of NGG, NAG, or AGAA.
New claim 32 is drawn to the method of claim 12, wherein the target site comprises a sequence selected from the group consisting of SEQ ID NO: 7-17.
Multani et al. teach that plants with short stature are of agronomic interest because of their ability to resist lodging, which allows them to effectively convert increased fertilized input into higher yields (page 81 paragraph spanning columns 1 and 2). Multani et al. also teach that maize (corn) brachytic2 (br2) mutants are characterized by short stature as a consequence of compact lower stalk internodes (abstract; page 82 column 1 first full paragraph). Multani et al. additionally teach that the girth (diameter) of affected stalk internodes is often enhanced (increased) in maize (corn) brachytic2 (br2) mutants (page 82 column 2). Multani et al. cloned the maize Br2 gene by using transposon tagging to disrupt the gene, and determined that maize plants having insertions in Exon 1 and Intron 4 of the gene exhibit a br2 mutant phenotype (page 82 column 3 second full paragraph; page 83 Fig. 3; Supporting Online Material). Multani et al. additionally teach the nucleotide sequence of the maize Br2 gene, including, for example, the nucleotide sequence of SEQ ID NO:7 – see sequence alignment below. 
Xing et al. teach a naturally occurring maize (corn) brachytic2 (br2) mutant that is milder than known br2 mutants in that plant height is reduced with little or no effect on plant yield, with plant height also being reduced when the mutation is heterozygous (abstract). This (br2) mutant comprises a plant height QTL, qph1, that comprises a SNP (SNP5259) in Exon 5 of the Br2 gene that causes an amino acid substitution from arginine to leucine (page 3796 Fig. 4). The (br2) mutant that comprises the plant height QTL qph1 exhibits an incomplete (partial dominant) effect with respect to plant height (page 3794 column 1 first paragraph; Fig. 2a). Xing et al. also teach that the introgression of a recessive br2 gene of maize is considered to have great potential for reducing plant height, but that all recessive br2 alleles identified so far cause phenotypes that are too severe to make them practical for use in breeding improvement programs (page 3800 column 2). Xing et al. additionally teach that the milder br2 allele in qph1 has a more moderate effect on plant height and no or minimal negative effect of grain yield has the potential to be used to improve maize by marker assisted selection for reduced plant height and lodging resistance (paragraph spanning pages 3800-3801). Xing et al. further teach a corn plant exhibiting semi-dwarf phenotype that comprises a native BR2 mutant allele, wherein the native BR2 mutant allele is br2-MX as defined in the specification in paragraph [0337] (page 3798 paragraph spanning columns 1 and 2). The native BR2 mutant allele br2-MX has a 3.5 kb insertion of EnSpm-like transposon 660 bp upstream of the predicted TATA box and a complete gag/pol retro-transposon insertion of 4.7 kb in exon 5 which truncates the last 153 amino acids of the protein (page 3798 paragraph spanning columns 1 and 2). The native BR2 mutant allele br2-MX behaves as a recessive allele, with heterozygous and wild-type plants showing no significate difference in plant height in segregating populations (page 3798 column 2).
Neither Multani et al. nor Xing et al. teach producing a semi-dwarf corn plant with increased stalk diameter by providing a guide RNA that recognizes a target site in a BR2 gene in a corn cell, wherein the guide RNA acts in association with a CRISPR-based RNA-guided nuclease that creates a strand break at the target site.
Zhu et al. teach a method for inducing gene mutations comprising providing a guide RNA that recognizes a target site in a phytoene synthase gene (PSY1) in a maize (corn) cell, wherein the guide RNA acts in association with a Cas9 RNA-guided nuclease that creates a double-stranded strand break at the target site, generating a corn plant from the corn cell, and selecting a corn plant exhibiting a pastel phenotype (page 28 column 1 second full paragraph to page 31). The method of Zhu et al induced multiple types of mutations in the phytoene synthase gene, including deletions and insertions, with short deletions of 10 bp or less accounting for more than 91.8% of all deletions, and with insertions being predominantly 1bp, with a 7 bp insertion also being observed. Zhu et al. teach that their results indicate that CRISPR-Cas9 is an effective tool for targeted gene mutagenesis in maize, which will have broad application for QTL validation, functional genomics and germplasm improvement (page 26 column 2 first full paragraph). Zhu et al. also teach that Cas9 is capable of binding to a protospacer adjacent motif (PAM) that has the DNA sequence of NGG (page 27 column 2).
Endo et al. teach a method for inducing gene mutations comprising providing a guide RNA that recognizes a target site in an OsDrooping leaf gene and an Osacetolactone synthase gene in a rice cell, and a phytoene desaturase gene and a STENOFOLIA ortholog gene in a tobacco cell, wherein the guide RNA acts in association with a Cpf1 RNA-guided nuclease that creates a strand break at the target site. Endo et al. also teach that Cpf1 is capable of binding to a protospacer adjacent motif (PAM) (paragraph spanning pages 1 and 2).
Given the teachings of Multani et al. that plants with short stature are of agronomic interest because of their ability to resist lodging, which allows them to effectively convert increased fertilized input into higher yields, given the teachings of Multani et al. that maize (corn) brachytic2 (br2) mutants having insertions in Exon 1 and Intron 4 of the maize Br2 gene that exhibit a br2 mutant phenotype characterized by short stature and enhanced girth as a consequence of compact lower stalk internodes can be made by gene disruption, given the teachings of Xing et al. that a maize (corn) brachytic2 (br2) mutant that comprises a SNP (SNP5259) in Exon 5 of the Br2 gene that causes an amino acid substitution from arginine to leucine is milder than known br2 mutants in that plant height is reduced with little or no effect on plant yield, with plant height also being reduced when the mutation is heterozygous, and where the mutant exhibits an incomplete (partial dominant) effect with respect to plant height, given the teachings of Xing et al. that a maize (corn) brachytic2 (br2) mutant that has a 3.5 kb insertion of EnSpm-like transposon 660 bp upstream of the predicted TATA box and a complete gag/pol retro-transposon insertion of 4.7 kb in exon 5 which truncates the last 153 amino acids of the protein exhibits a semi-dwarf phenotype, given the teachings of Xing et al. that while all recessive br2 alleles identified so far cause phenotypes that are too severe to make them practical for use in breeding improvement programs, the milder br2 allele in qph1tht has a more moderate effect on plant height and no or minimal negative effect of grain yield has the potential to be used to improve maize by marker assisted selection for reduced plant height and lodging resistance, given the further disclosure by Xing et al. of a com plant exhibiting semi-dwarf phenotype that comprises a native BR2 mutant allele that is br2-MX, given the teachings of Zhu et al. that a guide RNA that acts in association with a Cas9 RNA-guided nuclease that is capable of binding to a protospacer adjacent motif (PAM) that has the DNA sequence of NGG can be used to induce gene mutations in a maize (corn) plant gene, including mutations that are insertions and deletions, and including single nucleotide insertions, and given the teachings of Zhu et al. that CRISPR-Cas9 is an effective tool for targeted gene mutagenesis in maize which can be used for germplasm improvement, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to induce mutations in a BR2 gene by providing a guide RNA that recognizes a target site in a BR2 gene in a corn cell, wherein the guide RNA acts in association with a Cas9 RNA-guided nuclease that creates a double-stranded strand break at the target site, wherein a sequence, including a single nucleotide, is integrated into the break. 
One skilled in the art would have been motivated to do so in order to produce corn plants exhibiting an agronomic trait (short stature) that is recognized as being agronomically beneficial (lodging resistance leading to effective conversion of increased fertilized input and higher yields). One skilled in the art would have has a reasonable expectation of success, given the success of Multani et al.in inducing mutations in the maize Br2 gene by using transposon tagging to disrupt the gene, and given the success of Zhu et al. in inducing mutations in a maize phytoene synthase gene by providing a guide RNA that recognizes a target site in the gene, wherein the guide RNA acts in association with a Cas9 RNA-guided nuclease that creates a double-stranded strand break at the target site, wherein a sequence, including a single nucleotide, is integrated into the break. 
One skilled in the art also would have recognized that the maize BR2 gene could be disrupted by targeting any site in the BR2 gene, since both the structure and the sequence of the gene and some of its mutant alleles are known in the art, as evidenced by Multani et al. and Xing et al. 
One skilled in the art additionally would have recognized that some corn plants generated from corn cells in which the BR2 gene has been disrupted could exhibit a semi-dwarf phenotype with increased stalk diameter that can be selected for, since a mutant allele of the BR2 gene that confers a semi-dwarf phenotype with increased stalk diameter is known in the art, and the structure of this mutant allele is known, as evidenced by Multani et al.
One skilled in the art would have further recognized that a semi-dwarf corn plant that is heterozygous for and comprises a native BR2 mutant allele that is the br2-MX allele can be made, because it is known in the art that the br2-MX allele behaves as a recessive allele, with heterozygous and wild-type plants showing no significate difference in plant height, because another BR2 mutant allele is known in the art to reduce plant height when the mutation is heterozygous, and because the structure of these mutant alleles is known, as evidenced by Xing et al.
One skilled in the art also would have recognized that some corn plants generated from corn cells in which the BR2 gene has been disrupted could comprise an edited br2 mutant allele that is semi-dominant in providing increased stalk diameter, since a mutant allele of the BR2 gene that is semi-dominant in providing increased stalk diameter is known in the art, and the structure of this mutant allele is known, as evidenced by Xing et al.
Further, given the teachings of Endo et al. that a guide RNA that acts in association with a Cpf1 RNA-guided nuclease that is capable of binding to a protospacer adjacent motif (PAM) can be used to induce gene mutations in tobacco and rice plant genes, it also would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to also induce mutations in a BR2 gene by providing a guide RNA that recognizes a target site in a BR2 gene in a corn cell, wherein the guide RNA acts in association with a Cpf1 RNA-guided nuclease that creates a double-stranded strand break at the target site. The use of a guide RNA that acts in association with a Cpf1 RNA-guided nuclease would have been would have been a simple substitution of equivalent elements (a guide RNA that acts in association with a Cpf1 RNA-guided nuclease for a guide RNA that acts in association with a Cas9 RNA-guided nuclease) to obtain predictable results (the induction of mutations in a corn BR2 gene).
Additionally, one skilled in the art would have recognized that a guide RNA that comprises “a sequence” coded by SEQ ID NO:6 could recognize a target site in a BR2 gene that comprises a sequence selected from SEQ ID NOs: 7-17, given that SEQ ID NO:6 is 355 nucleotides in length, and given that “a sequence” coded by SEQ ID NO:6 could be as small as any dinucleotide coded by SEQ ID NO:6.
Thus, the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments filed March 1, 2022 have been fully considered but they are not persuasive. 
Applicant traverses the rejection and maintains that, at a minimum, the claims are not obvious for at least two reasons.
Applicant first maintains that the Examiner has not established a prima facie case of obviousness, because the Examiner has not established that the mutations of Multani et al. are actually accessible to a CRISPR-based RNA-guided nuclease is capable of binding to a protospacer adjacent motif (PAM) for Cas9 or Cpfl. It is the Examiner’s burden to show that the combination of prior art would result in all elements as claimed. Therefore, the Examiner has not established a prima facie of obviousness.
Applicant maintains secondly that one of ordinary skill in the art would not have been motivated to combine the teachings of Multani and Xing with Zhu and Endo to arrive at the claimed invention based on the PAM sequence of the CRISPR-based RNA-guided nuclease, as required in claim 1, because even assuming the mutation of Multanti is accessible to the CRISPR-based RNA-guided nuclease that is capable of binding to a protospacer adjacent motif (PAM) for Cas9 or Cpf1, the Examiner has not explained why one of skill in the art would want both a semi- dwarf phenotype and an increased stalk diameter. Applicant points out that there is a general desire for one of skill in the art in the agricultural field to maximize yield, and that one of skill in the art would not want plant traits that waste energy, for example, by increasing stalk diameter unless that increased yield above the semi-dwarf stature (i.e., the extra energy the plant expends in growing a thicker stalk is offset by some benefit of the increased stalk diameter increasing yield). Applicant maintains that the inventors have found that the combination of semi-dwarf phenotype and increased stalk diameter is valuable, but the Examiner must provide a reason that one of skill in the art would have for combining Multani and Xing with Zhu and Endo to generate plants having both a semi-dwarf phenotype and an increased stalk diameter. 

Applicant's arguments are not persuasive.  
With respect Applicant’s assertion that the Examiner has not established a prima facie case of obviousness because the Examiner has not established that the mutations of Multani et al. are actually accessible to a CRISPR-based RNA-guided nuclease is capable of binding to a protospacer adjacent motif (PAM) for Cas9 or Cpfl, this is not persuasive, because obviousness does not require absolute predictability, only a reasonable expectation of success. Here it is reasonable to expect that the mutations of Multani et al. (and Xing et al.) are actually accessible to a CRISPR-based RNA-guided nuclease is capable of binding to a protospacer adjacent motif (PAM) for Cas9 or Cpfl, because both the nucleotide sequence of the BR2 gene and the nucleotide sequences of a protospacer adjacent motif (PAM) for Cas9 and Cpfl are known in the art.
With respect Applicant’s assertion that the Examiner has not established a prima facie case of obviousness because the Examiner has not explained why one of skill in the art would want both a semi- dwarf phenotype and an increased stalk diameter, this is not persuasive, because the prior art teaches the co-occurrence of reduced plant height and increased stalk diameter for br2 mutant alleles. As set forth at page 16 of the office action mailed October 18, 2021, Multani et al. teach that maize (corn) brachytic2 (br2) mutants are characterized by short stature as a consequence of compact lower stalk internodes (abstract; page 82 column 1 first full paragraph), and that the girth (diameter) of affected stalk internodes is often enhanced (increased) in maize (corn) brachytic2 (br2) mutants (page 82 column 2). This is also not persuasive because the prior art also recognizes agronomic advantages of br2 mutant phenotypes. As set forth at page 16 of the office action mailed October 18, 2021, Multani et al. teach that plants with short stature are of agronomic interest because of their ability to resist lodging, which allows them to effectively convert increased fertilized input into higher yields (page 81 paragraph spanning columns 1 and 2). As set forth at pages 16-17 of the office action mailed October 18, 2021, Xing et al. teach a naturally occurring maize (corn) brachytic2 (br2) mutant that is milder than known br2 mutants in that plant height is reduced with little or no effect on plant yield, with plant height also being reduced when the mutation is heterozygous (abstract). Xing et al. also teach that the milder br2 allele in qph1 has a more moderate effect on plant height and no or minimal negative effect of grain yield and has the potential to be used to improve maize by marker assisted selection for reduced plant height and lodging resistance (paragraph spanning pages 3800-3801).
Accordingly, the rejection is maintained. 

Sequence alignment between the nucleotide sequence of the maize Br2 gene of Multani et al. and SEQ ID NO:7:

RESULT 4
AY366085/c
LOCUS       AY366085                7139 bp    DNA     linear   PLN 21-OCT-2003
DEFINITION  Zea mays cultivar B73 PGP1 (pgp1) gene, complete cds.
ACCESSION   AY366085
VERSION     AY366085.1
KEYWORDS    .
SOURCE      Zea mays
  ORGANISM  Zea mays
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; PACMAD
            clade; Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae;
            Zea.
REFERENCE   1  (bases 1 to 7139)
  AUTHORS   Multani,D.S., Briggs,S.P., Chamberlin,M.A., Blakeslee,J.J.,
            Murphy,A.S. and Johal,G.S.
  TITLE     Loss of an MDR transporter in compact stalks of maize br2 and
            sorghum dw3 mutants
  JOURNAL   Science 302 (5642), 81-84 (2003)
   PUBMED   14526073
REFERENCE   2  (bases 1 to 7139)
  AUTHORS   Multani,D.S.
  TITLE     Direct Submission
  JOURNAL   Submitted (12-AUG-2003) Disease Resistance, Pioneer Hi-Bred Int.,
            Inc., 7300 NW 62nd Avenue, P. O. Box 1004, Johnston, IA 50131, USA
FEATURES             Location/Qualifiers
     source          1..7139
                     /organism="Zea mays"
                     /mol_type="genomic DNA"
                     /cultivar="B73"
                     /db_xref="taxon:4577"
                     /chromosome="1"
                     /map="between hm1 and PIO000644"
     gene            6761
                     /gene="pgp1"
                     /note="Zmpgp1; defect results in compact stalk of maize
                     brachytic2 mutation"
     mRNA            join(6761)
                     /gene="pgp1"
                     /product="PGP1"
     CDS             join(64..667,812..1448,1542..1849,2463..2692,4356..6761)
                     /gene="pgp1"
                     /note="P-glycoprotein 1; MDR1; ABC transporter;
                     ATP-binding cassette transporter; ZMPGP1"
                     /codon_start=1
                     /product="PGP1"
                     /protein_id="AAR00316.1"
                     /translation="MSSSDPEEIRARVVVLGSPHADGGDEWARPELEAFHLPSPAHQP
                     PGFLAGQPEAAEQPTLPAPAGRSSSSSNTPTTSAGGGAAPPPPSSPPPPPASLETEQP
                     PNARPASAGANDSKKPTPPAALRDLFRFADGLDCALMLIGTLGALVHGCSLPVFLRFF
                     ADLVDSFGSHADDPDTMVRLVVKYAFYFLVVGAAIWASSWAEISCWMWTGERQSTRMR
                     IRYLDAALRQDVSFFDTDVRASDVIYAINADAVVVQDAISQKLGNLIHYMATFVAGFV
                     VGFTAAWQLALVTLAVVPLIAVIGGLSAAALAKLSSRSQDALSGASGIAEQALAQIRI
                     VQAFVGEEREMRAYSAALAVAQRIGYRSGFAKGLGLGGTYFTVFCCYGLLLWYGGHLV
                     RAQHTNGGLAIA TMFSVMIGGLPRQSAPSMAAFAKARVAAAKIFRIIDHRPGISSRDG
                     AEPESVTGRVEMRGVDFAYPSRPDVPILRGFSLSVPAGKTIALVGSSGSGKSTVVSLI
                     ERFYDPSAGQILLDGHDLRSLELRWLRRQIGLVSQEPALFATSIRENLLLGRDSQSAT
                     LAEMEEAARVANAHSFIIKLPDGYDTQVGERGLQLSGGQKQRIAIA RAMLKNPAILLL
                     DEATSALDSESEKLVQEALDRFMMGRTTLGDRATGCPPSAKADVVAVLQGGAVSEMSA
                     HDELMAKGENGTYAKLIRMQEQAHEAALVNARRSSARPSSARNSVSSPIMTRNSSYGR
                     SPYSRRLSDFSTSDFTLSIHDPHHHHRTMADKQLAFRAGASSFLRLARMNSPEWAYAL
                     AGSIGSMVCGSFSAIFAYILSAVLSVYYAPDPRYMKREIAKYCYLLIGMSSAALLFNT
                     VQHVFWDTVGENLTKRVREKMFAAVFRNEIAWFDADENASARVTARLALDAQNVRSAI
                     GDRISVIVQNSALMLVACTAGFVLQWRLALVLLAVFPLVVGATVLQKMFMKGFSGDLE
                     AAHARATQIAGEAVANLRTVAAFNAERKITGLFEANLRGPLRRCFWKGQIAGSGYGVA
                     QFLLYASYALGLWYAAWLVKHGVSDFSRTIRVFMVLMVSANGAAETLTLAPDFIKGGR
                     AMRSVFETIDRKTEVEPHDVDAAPVPDGPGAKVELKHVDFLYPSRPDIQVFRDLSLRA
                     RAGKTLALVGPSGSGKSSVLALVQRFYKPTSGRVLLDGKDVRKYNLRALRRVVAVVPQ
                     EPFLFAASIHENIAYGREGATEAEVVEAAAQANAHRFIAALPEGYRTQVGERGVQLSG
                     GQRQRIAIA RALVKQAAIVLLDEATSALDAESERCVQEALERAGSGRTTIVVAHRLAT
                     VRGAHTIAVIDDGKVAEQGSHSHLLKHHPDGCYARMLQLAAADGRGGRARAVVLVQRG
                     RVGRNGWMDGFGSSRD"

  Query Match             100.0%;  Score 20;  DB 229;  Length 7139;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TACAGTCCGCCGATCATGAC 20
              ||||||||||||||||||||
Db       1451 TACAGTCCGCCGATCATGAC 1432


Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662